Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                                        Desc: Main
                           Document Page 1 of 40



                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF PUERTO RICO
         ---------------------------------------------------------------x
         In re:                                                             PROMESA
                                                                            Title III
         THE FINANCIAL OVERSIGHT AND
         MANAGEMENT BOARD FOR PUERTO RICO,
                  as representative of                                      No. 17 BK 3283-LTS
         THE COMMONWEALTH OF PUERTO RICO, et al., (Jointly Administered)
                                    Debtors.1
         ---------------------------------------------------------------x

                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR THE HEARING ON JANUARY 29-30 AT 9:30 A.M. AST2

 Time and Date of                     Wednesday, January 29, 2020,
 Hearing:                             from 9:30 a.m. to 12:00 p.m.,
                                      from 1:00 p.m. to 5:00 p.m.,
                                      and, if necessary,
                                      Thursday, January 30, 2020,
                                      from 9:30 a.m. to 12:00 p.m.,
                                      (Atlantic Standard Time)

 Location of Hearing:                 Honorable Laura Taylor Swain, United States District Court Judge
                                      Honorable Judith G. Dein, United States Magistrate Judge
                                      Courtroom 3
                                      United States District Court for the District of Puerto Rico,
                                      Clemente Ruiz Nazario United States Courthouse,
                                      150 Carlos Chardón Avenue, San Juan, P.R. 00918-1767




  1
      The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
      digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico
      (“Commonwealth”) (Bankruptcy Case No. 17-BK-3283- LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto
      Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS) (Last Four Digits of
      Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-
      BK-3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of
      the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of Federal
      Tax ID: 9686); (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17- BK-4780-LTS) (Last
      Four Digits of Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No.
      19-BK-5233-LTS) (Last Four Digits of Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy Case
      numbers due to software limitations).
  2
      Attendees should note that daylight savings time ended on November 3, 2019. As such, the hearing will take place at
      9:30 a.m. Atlantic Standard Time, which is 8:30 a.m. Eastern Standard Time, on January 29-30, 2020.
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                                   Desc: Main
                           Document Page 2 of 40



                                     Video Teleconference: The hearing will be broadcast by video
                                     teleconference in Courtroom 17C3 of the United States District Court
                                     for the Southern District of New York, Daniel Patrick Moynihan
                                     Courthouse, 500 Pearl Street, New York, NY 10007

 Copies of Documents:                Copies of all documents filed in these Title III cases are available free
                                     of charge (a) by visiting https://cases.primeclerk.com/puertorico or by
                                     calling +1 (844) 822-9231, and (b) on the Court’s website at
                                     http://www.prd.uscourts.gov, subject to the procedures and fees set
                                     forth therein.

  I. STATUS REPORTS:

        1. Report from the Oversight Board.

            Description: The Financial Oversight and Management Board for Puerto Rico (the “FOMB”
            or “Oversight Board”) will report on (i) the general status and activities of the Oversight
            Board; (ii) the status of PRIDCO’s RSA and anticipated Title VI filing, (iii) the general status
            of relations among the Oversight Board and the Commonwealth and federal governments,
            (iv) the anticipated process of resolution of the large volume of pro se responses to claim
            objections received this month, anticipated volume of additional omnibus objections to
            insufficient claims, and whether noticing can be clarified and response form developed to
            decrease the proportion of defective or non-pertinent responsive filings; and (v) the
            anticipated timing of legislative approval of the policies embodied in the PREPA 9019
            Motion.

         2. Report from AAFAF.

            Description: The Puerto Rico Fiscal Agency and Financial Advisory Authority (“AAFAF”)
            will provide a general status report on its status and activities, including the funding and
            status of post-Maria and earthquake-related relief and repair operations (including but not
            limited to education services and school facilities).

  II. UNCONTESTED MATTERS:

         1. PREPA’s Renewed Motion for Undisputed Payment and Release of Insurance
            Proceeds. Motion of Puerto Rico Electric Power Authority for Undisputed Payment and
            Release of Insurance Proceeds [Case No. 17-3283, ECF No. 9653, Case No. 17-4780, ECF
            No. 1843, Adv. Case No. 19-369, ECF No. 32]

            Description: The Puerto Rico Electric Power Authority’s renewed motion requesting entry
            of an order providing: (i) PREPA may accept from Plaintiffs (“Insurers”) a payment of
            $1,726,000 (the “Undisputed Payment”) as an undisputed payment of insurance proceeds
            under certain commercial property insurance policies issued to PREPA by Plaintiffs for the
  3
      Attendees should check the notice board in the lobby of the New York courthouse on the morning of the hearing to
      confirm the courtroom location.
                                                            2
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                      Desc: Main
                           Document Page 3 of 40



        policy period May 15, 2014 to May 15, 2015 (the “Property Insurance”); (ii) no creditors of
        PREPA or other parties shall be permitted to interfere with the transfer of the Undisputed
        Payment to PREPA or PREPA’s use of the Undisputed Payment at its discretion; (iii) the
        Plaintiffs shall not be subject to claims of PREPA’s existing creditors or third parties with
        respect to the Undisputed Payment, and payment to PREPA shall satisfy Insurers’ obligations
        under the Property Insurance with respect to the amount so paid; (iv) no creditor of PREPA
        or other party shall have any claim against Plaintiffs in respect of the obligation so satisfied
        by payment of the Undisputed Amount of $1,726,000; (v) Insurers shall not seek a refund,
        reimbursement, or claw-back of the Undisputed Payment or any portion thereof; (vi) Insurers
        retain all rights, remedies and defenses under the Property Insurance and at law; (vii)
        Defendants retain all further rights, remedies and defenses under the Property Insurance,
        including without limitation the right to seek additional amounts under the Property
        Insurance; and (viii) except as expressly stated therein, the Order shall not be interpreted to
        limit any party’s rights.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 22, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. Certificate of No Objection Regarding Renewed Motion of Puerto Rico Electric
               Power Authority for Undisputed Payment and Release of Insurance Proceeds [Case
               No. 17-3283, ECF No. 10171, Case No. 17-4780, ECF No. 1867, Adv. Case No.
               19-369, ECF No. 38]

           B. Order Regarding Renewed Motion of Puerto Rico Power Authority for Undisputed
              Payment and Release of Insurance Proceeds [Case No. 17-3283, ECF No. 10253,
              Case No. 17-4780, ECF No. 1868, Adv. Case No. 19-369, ECF No. 40]

        Status: On January 24, 2020, at the invitation of the Court pursuant to the foregoing Order,
        the Oversight Board, on behalf of PREPA, filed a Notice of Presentment of PREPA of
        Revised Proposed Order for Undisputed Payment and Release of Insurance Proceeds [Case
        No. 17-3283, ECF No. 10383, Case No. 17-4780, ECF No. 1877, Adv. Case No. 19-369,
        ECF No. 41], with an objection deadline of January 31, 2020. Accordingly, this matter will
        not proceed at the Omnibus Hearing.

        Estimated Time Required: 5 minutes



                                                   3
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                                      Desc: Main
                           Document Page 4 of 40



       2. Seventy-Sixth Omnibus Objection to Claims. The Puerto Rico Highways and
          Transportation Authority’s Seventy-Sixth Omnibus Objection (Substantive) to Duplicate
          Claims Asserting Amounts for Which the Puerto Rico Highways and Transportation
          Authority is not Liable [Case No. 17-3283, ECF No. 8961]4

           Description: The Puerto Rico Highways and Transportation Authority’s seventy-sixth
           omnibus objection (Substantive) to duplicate claims asserting amounts for which the Puerto
           Rico Highways and Transportation Authority is not liable.

           Objection Deadline: November 26, 2019 at 4:00 p.m. (Atlantic Standard Time).

           Responses:
              A. None.

           Reply, Joinder & Statement Deadlines: December 3, 2019 at 4:00 p.m. (Atlantic Standard
           Time) for all parties other than the Debtors or Statutory Committees and December 4, at 4:00
           p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

           Replies, Joinders & Statements:
              A. None.

           Related Documents:
              A. Notice of Adjournment of Hearing on the Seventy-Sixth Omnibus Objection
                  (Substantive) of the Puerto Rico Highways and Transportation Authority with
                  Respect to Proof of Claim of Cigna Health and Life Insurance Company (Claim No.
                  19617) [Case No. 17-3283, ECF No. 9336]

           Status: This matter is going forward.

           Estimated Time Required: 5 minutes.

       3. Ninety-Sixth Omnibus Objection to Claims. The Commonwealth of Puerto Rico, the
          Puerto Rico Highways and Transportation Authority, and the Employees Retirement System
          of the Government of the Commonwealth of Puerto Rico’s Ninety-Sixth Omnibus Objection
          (Non-Substantive) to Deficient Claims Asserting Interests Based on Salary Demands,
          Employment of Services Provided [Case No. 17-3283, ECF No. 9546]5

  4
    This agenda item is only scheduled in connection with the Proof of Claim of Cigna Health and Life Insurance Company
  (Claim No. 19617).
  5
    Uncontested Agenda Item Numbers 3 - 28 are going forward solely as to the claimants that did not respond to the
  various omnibus objections to claims. Certain responses to the various omnibus objection to claims, as stated in the (i)
  Order Regarding Adjournment of Hearing, and Translation and Interpretation Services, In Connection with Certain
  Responses to Omnibus Objection to Claims [Case No. 17-3283, ECF No. 10045], (ii) Order Regarding Adjournment of
  Hearing, and Translation and Interpretation Services, In Connection with Certain Responses to Omnibus Objection to
  Claims [Case No. 17-3283, ECF No. 10256], (iii) Order Regarding Adjournment of Hearing, and Translation and
  Interpretation Services, In Connection with Certain Responses to Omnibus Objection to Claims [Case No. 17-3283,
  ECF No. 10331], (iv) Order Regarding Adjournment of Hearing, and Translation and Interpretation Services, In
  Connection with Certain Responses to Omnibus Objection to Claims [Case No. 17-3283, ECF No. 10378], (v) Notice
  of Adjournment as to Certain Claims Subject to Omnibus Objections (Non-Substantive) of the Commonwealth of Puerto
                                                             4
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                              Desc: Main
                           Document Page 5 of 40




          Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
          Transportation Authority, and the Employees Retirement System of the Government of the
          Commonwealth of Puerto Rico’s ninety-sixth omnibus objection (Non-Substantive) to
          deficient claims asserting interests based on salary demands, employment of services
          provided.

          Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

          Responses:
             A. None.

          Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
          Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
          at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

          Replies, Joinders & Statements:
             A. None.

          Related Documents:
             A. None

          Status: This matter is going forward.

          Estimated Time Required: 5 minutes.

       4. Ninety-Seventh Omnibus Objection to Claims. The Commonwealth of Puerto Rico, the
          Puerto Rico Highways and Transportation Authority, and the Employees Retirement System
          of the Government of the Commonwealth of Puerto Rico’s Ninety-Seventh Omnibus
          Objection (Non-Substantive) to Deficient Claims Asserting Interests Based on Salary
          Demands, Employment of Services Provided [Case No. 17-3283, ECF No. 9547]

          Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
          Transportation Authority, and the Employees Retirement System of the Government of the
          Commonwealth of Puerto Rico’s ninety-seventh omnibus objection (Non-Substantive) to
          deficient claims asserting interests based on salary demands, employment of services
          provided.

          Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

          Responses:


  Rico and Employees Retirement System of the Government of the Commonwealth of Puerto Rico [Case No. 17-3283,
  ECF No. 10306], and (vi) Notice of Adjournment as to Certain Claims Subject to Omnibus Objections (Non-
  Substantive) of the Commonwealth of Puerto Rico and Employees Retirement System of the Government of the
  Commonwealth of Puerto Rico [Case No. 17-3283, ECF No. 10398], have been adjourned to the March 4, 2020 omnibus
  hearing.
                                                        5
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 6 of 40



           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     5. Ninety-Eighth Omnibus Objection to Claims. The Commonwealth of Puerto Rico, the
        Puerto Rico Highways and Transportation Authority, and the Employees Retirement System
        of the Government of the Commonwealth of Puerto Rico’s Ninety-Eighth Omnibus
        Objection (Non-Substantive) to Deficient Claims Asserting Interests Based on Salary
        Demands, Employment of Services Provided [Case No. 17-3283, ECF No. 9548]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s ninety-eighth omnibus objection (Non-Substantive) to
        deficient claims asserting interests based on salary demands, employment of services
        provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.


                                                6
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 7 of 40



     6. Ninety-Ninth Omnibus Objection to Claims. The Commonwealth of Puerto Rico, the
        Puerto Rico Highways and Transportation Authority, and the Employees Retirement System
        of the Government of the Commonwealth of Puerto Rico’s Ninety-Ninth Omnibus Objection
        (Non-Substantive) to Deficient Claims Asserting Interests Based on Salary Demands,
        Employment of Services Provided [Case No. 17-3283, ECF No. 9549]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s ninety-ninth omnibus objection (Non-Substantive) to
        deficient claims asserting interests based on salary demands, employment of services
        provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     7. One Hundredth Omnibus Objection to Claims. The Commonwealth of Puerto Rico, the
        Puerto Rico Highways and Transportation Authority, and the Employees Retirement System
        of the Government of the Commonwealth of Puerto Rico’s One Hundredth Omnibus
        Objection (Non-Substantive) to Deficient Claims Asserting Interests Based on Salary
        Demands, Employment of Services Provided [Case No. 17-3283, ECF No. 9550]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundredth omnibus objection (Non-Substantive) to
        deficient claims asserting interests based on salary demands, employment of services
        provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.
                                                7
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 8 of 40



        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     8. One Hundred and First Omnibus Objection to Claims. The Commonwealth of Puerto
        Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
        Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
        and First Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
        Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
        9551]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and first omnibus objection (Non-Substantive)
        to deficient claims asserting interests based on salary demands, employment of services
        provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.



                                                8
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 9 of 40



     9. One Hundred and Third Omnibus Objection to Claims. The Commonwealth of Puerto
        Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
        Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
        and Third Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
        Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
        9553]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and third omnibus objection (Non-
        Substantive) to deficient claims asserting interests based on salary demands, employment of
        services provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     10. One Hundred and Fourth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Fourth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
         9554]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and fourth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based on salary demands, employment of
        services provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

                                                 9
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 10 of 40



        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     11. One Hundred and Fifth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Fifth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
         9555]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and fifth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based on salary demands, employment of
        services provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.


                                                10
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 11 of 40



        Estimated Time Required: 5 minutes.

     12. One Hundred and Sixth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Sixth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
         9556]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and sixth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based on salary demands, employment of
        services provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     13. One Hundred and Seventh Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Seventh Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
         9557]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and seventh omnibus objection (Non-
        Substantive) to deficient claims asserting interests based on salary demands, employment of
        services provided.

                                                11
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 12 of 40



        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     14. One Hundred and Eighth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Eighth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
         9558]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and eighth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based on salary demands, employment of
        services provided.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None


                                                12
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 13 of 40



        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     15. One Hundred and Ninth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico and the Employees Retirement System of the Government of the Commonwealth of
         Puerto Rico’s One Hundred and Ninth Omnibus Objection (Non-Substantive) to Deficient
         Claims Asserting Interests Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283,
         ECF No. 9559]

        Description: The Commonwealth of Puerto Rico and the Employees Retirement System of
        the Government of the Commonwealth of Puerto Rico’s one hundred and ninth omnibus
        objection (Non-Substantive) to deficient claims asserting interests based upon unspecified
        Puerto Rico statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     16. One Hundred and Tenth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Tenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9560]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and tenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).
                                                13
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 14 of 40



        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     17. One Hundred and Eleventh Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Eleventh Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9561]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and eleventh omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

                                                14
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 15 of 40



     18. One Hundred and Twelfth Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Twelfth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9562]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and twelfth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     19. One Hundred and Thirteenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Thirteenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting
         Interests Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9563]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and thirteenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.
                                                15
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 16 of 40



        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.



     20. One Hundred and Fourteenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Fourteenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting
         Interests Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9564]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and fourteenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.


                                                16
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 17 of 40



     21. One Hundred and Fifteenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Fifteenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9565]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and fifteenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     22. One Hundred and Sixteenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Sixteenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9566]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and sixteenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.
                                                17
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 18 of 40



        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     23. One Hundred and Seventeenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Seventeenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting
         Interests Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9567]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and seventeenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     24. One Hundred and Eighteenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees

                                                18
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 19 of 40



        Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
        and Eighteenth Omnibus Objection (Non-Substantive) to Deficient Claims Asserting
        Interests Based Upon Unspecified Puerto Rico Statutes [Case No. 17-3283, ECF No. 9568]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and eighteenth omnibus objection (Non-
        Substantive) to deficient claims asserting interests based upon unspecified Puerto Rico
        statutes.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     25. One Hundred and Nineteenth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Nineteenth Omnibus Objection (Non-Substantive) to Miscellaneous Deficient Claims
         [Case No. 17-3283, ECF No. 9569]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and nineteenth omnibus objection (Non-
        Substantive) to miscellaneous deficient claims.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.




                                                19
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 20 of 40



        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     26. One Hundred and Twentieth Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Twentieth Omnibus Objection (Non-Substantive) to Miscellaneous Deficient Claims
         [Case No. 17-3283, ECF No. 9570]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and twentieth omnibus objection (Non-
        Substantive) to miscellaneous deficient claims.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     27. One Hundred and Twenty-First Omnibus Objection to Claims. The Commonwealth of
         Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred

                                                20
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 21 of 40



        and Twenty-First Omnibus Objection (Non-Substantive) to Miscellaneous Deficient Claims
        [Case No. 17-3283, ECF No. 9572]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and twenty-first omnibus objection (Non-
        Substantive) to miscellaneous deficient claims.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

     28. One Hundred and Twenty-Second Omnibus Objection to Claims. The Commonwealth
         of Puerto Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Twenty-Second Omnibus Objection (Non-Substantive) to Miscellaneous Deficient
         Claims [Case No. 17-3283, ECF No. 9574]

        Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, and the Employees Retirement System of the Government of the
        Commonwealth of Puerto Rico’s one hundred and twenty-second omnibus objection (Non-
        Substantive) to miscellaneous deficient claims.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

                                                21
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                    Desc: Main
                           Document Page 22 of 40



        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. None

        Status: This matter is going forward.

        Estimated Time Required: 5 minutes.

  III. CONTESTED MATTERS:

     1. Status Conference on Cobra Acquisition LLC’s Motion for Allowance and Payment of
        Administrative Expense Claims. Cobra Acquisition LLC’s Motion for Allowance and
        Payment of Administrative Expense Claims [Case No. 17-3283, ECF No. 8789]

        Description: Status conference regarding Cobra Acquisition LLC’s motion for allowance
        and payment of administrative expense claims addressing (i) the status of the pending
        criminal matter; (ii) the status of FEMA’s review of Cobra’s contracts with PREPA; (iii) a
        summary of potential factual disputes that the parties anticipate will need to be tried; (iv)
        proposing a consensual pretrial schedule for discovery and briefing; and (v) notifying the
        Court of any additional issues pertaining to the Administrative Expense Motion that have
        arisen.

        Objection Deadline: N/A

        Responses:
           A. N/A

        Reply, Joinder & Statement Deadlines: N/A

        Replies, Joinders & Statements:
           A. N/A

        Related Documents:
           A. Cobra Acquisition LLC’s Motion for Allowance and Payment of Administrative
               Expense Claims [Case No. 17-3283, ECF No. 8789]

           B. Order Granting Joint Urgent Motion of the Oversight Board, PREPA, and AAFAF to
              Extend All Applicable Deadlines to Cobra Acquisition LLC’s Motion for Allowance
              and Payment of Administrative Expense Claims [Case No. 17-3283, ECF No. 8886]

           C. Joint Informative Motion Pursuant to Order of October 17, 2019 Regarding Cobra
              Acquisition LLC’s Motion For Allowance and Payment of Administrative Expenses
              Claims [Case No. 17-3283, ECF No. 10307]

        Status: This matter is going forward.

                                                 22
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                    Desc: Main
                           Document Page 23 of 40



        Estimated Time Required: 25 minutes

     2. Debtors’ Amended Motion Authorizing Alternative Dispute Resolution Procedures.
        Debtors’ Amended Motion for Entry of an Order (A) Authorizing Alternative Dispute
        Resolution Procedures, (B) Approving Additional Forms of Notice and (C) Granting Related
        Relief [Case No. 17-3283, ECF No. 9718]

        Description: The Commonwealth of Puerto Rico, the Employees Retirement System of the
        Government of the Commonwealth of Puerto Rico, the Puerto Rico Highways and
        Transportation Authority, the Puerto Rico Electric Power Authority, and the Puerto Rico
        Public Buildings Authority’s amended motion for entry of an order (a) authorizing alternative
        dispute resolution procedures, (b) approving additional forms of notice, and (c) granting
        related relief.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Limited Opposition to Entry of Order (A) Authorizing Alternative Dispute
              Resolution Procedures (B) Approving Additional Forms of Notice, (C) Granting
              Related Relief Filed by the Financial Oversight and Management Board for Puerto
              Rico [Case No. 17-3283, ECF No. 9880]

            B. Limited Response of Official Committee of Unsecured Creditors to Debtors’
               Amended Motion for Entry of an Order (A) Authorizing Alternative Dispute
               Resolution Procedures, (B) Approving Additional Forms of Notice, and (C) Granting
               Related Relief [Case No. 17-3283, ECF No. 10146]

        Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and January 22, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. Reply in Support of Amended motion for Entry of an Order (A) Authorizing
               Alternative Dispute Resolution Procedures, (B) Approving Additional Forms of
               Notice, and (C) Granting Related Relief [Case No. 17-3283, ECF No. 10295]

        Related Documents:
           A. None.

        Status: This matter is going forward.

        Estimated Time Required: 20 minutes

     3. Ambac’s Motion for Leave to Amend Motion Concerning Application of the Automatic
        Stay to the Revenues Securing PRIFA Rum Tax Bonds. Motion for Leave to Amend
        Motion of Ambac Assurance Corporation, Assured Guaranty Corp., Assured Guaranty
        Municipal Corp., and Financial Guaranty Insurance Company Concerning Application of the
                                                 23
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 24 of 40



        Automatic Stay to the Revenue Securing PRIFA Rum Tax Bonds [Case No. 17-3283, ECF
        No. 10109]

        Description: Ambac Assurance Corporation, Assured Guaranty Corp., Assured Guaranty
        Municipal Corp., and Financial Guaranty Insurance Company’s motion for leave to amend
        Ambac Assurance Corporation’s Motion and Memorandum of Law in Support of Its Motion
        Concerning Application of the Automatic Stay to the Revenues Securing PRIFA Rum Tax Bonds
        (ECF No. 7176, the “PRIFA Stay Motion”).

        Objection Deadline: January 22, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Opposition of the Commonwealth of Puerto Rico to Motion to Amended PRIFA
              Bondholder Lift Stay Motion (ECF No. 10109) [Case No. 17-3283, ECF No. 10274]

           B. Joinder by Serralles to the Oversight Board’s Opposition to Motion to Amended
              PRIFA Bondholder Lift Stay Motion [Case No. 17-3283, ECF No. 10275]

           C. AAFAF’s Limited Joinder and Statement in Support of the Opposition of the
              Commonwealth of Puerto Rico to Motion to Amended PRIFA Bondholder Lift Stay
              Motion (ECF No. 10109) [Case No. 17-3283, ECF No. 10277]

        Reply, Joinder & Statement Deadlines: January 25, 2020 at 4:00 p.m. (Atlantic Standard
        Time)

        Replies, Joinders & Statements:
           A. Ambac Assurance Corporation, Assured Guaranty Corp., Assured Guaranty
               Municipal Corp., and Financial Guaranty Insurance Company’s Reply in Further
               Support of Their Motion for Leave to Amend Their Motion Concerning Application
               of the Automatic Stay to their Revenues Securing PRIFA Rum Tax Bonds [Case
               No. 17-3283, ECF No. 10400]

        Related Documents:
           A. Ambac Assurance Corporation’s Motion and Memorandum of Law in Support of Its
               Motion Concerning Application of the Automatic Stay to the Revenues Securing PRIFA
               Rum Tax Bonds [Case No. 17-3283, ECF No. 7176]

           B. Urgent Motion of the Financial Oversight and Management Board for Order Pursuant
              to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) Dismissing Ambac Assurance Corporation’s
              Motion Concerning Application of the Automatic Stay to the Revenues Securing
              PRIFA Rum Tax Bonds [Case No. 17-3283, ECF No. 7262]

           C. Financial Guaranty Insurance Company’s Joinder in Ambac’s Motion Concerning
              Application of the Automatic Stay to the Revenues Securing PRIFA Rum Tax Bonds
              [Case No. 17-3283, ECF No. 7546]



                                               24
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 25 of 40



           D. Opposition of the Commonwealth of Puerto Rico to Ambac Assurance Corporation’s
              Motion Concerning Application of the Automatic Stay [Case No. 17-3283, ECF No.
              7827]

           E. AAFAF’s Opposition to Ambac Assurance Corporation’s Motion Concerning
              Application of the Automatic Stay [Case No. 17-3283, ECF No. 7829]

           F. Partial Joinder of Official Committee of Unsecured Creditors in Support of
              Opposition of the Commonwealth of Puerto Rico to Ambac Assurance Corporation’s
              Motion Concerning Application of the Automatic Stay [Case No. 17-3283, ECF No.
              7831]

           G. Ambac Assurance Corporation and Financial Guaranty Insurance Company’s Reply
              Memorandum of Law in Support of their Motion Concerning Application of the
              Automatic Stay to the Revenues Securing PRIFA Rum Tax Bonds [Case No. 17-
              3283, ECF No. 8022]

           H. Limited Joinder of Assured Guaranty Corp. and Assured Guaranty Municipal Corp.
              with Respect to Ambac Assurance Corporation’s Motion and Memorandum of Law
              in Support of its Motion Concerning Application of the Automatic Stay to the
              Revenues Securing PRIFA Rum Tax Bonds [Case No. 17-3283, ECF No. 8024]

           I. Informative Motion Submitting Exhibits to Ambac Assurance Corporation and
              Financial Guaranty Insurance Company’s Reply Memorandum of Law in Support of
              their Motion Concerning Application of the Automatic Stay to the Revenues Securing
              PRIFA Rum Tax Bonds [Case No. 17-3283, ECF No. 8039]

           J. Sur-Reply of the Financial Oversight and Management Board to Ambac Assurance
              Corporation and Financial Guaranty Insurance Company’s Reply Memorandum of
              Law in Support of their Motion Concerning Application of the Automatic Stay [Case
              No. 17-3283, ECF No. 8164]

           K. Statement of U.S. Bank Trust National Association, as Trustee, with Respect to
              Ambac Assurance Corporation’s Motion and Memorandum of Law in Support of its
              Motion Concerning Application of the Automatic Stay to the Revenues Securing
              PRIFA Rum Tax Bonds [Case No. 17-3283, ECF No. 8221]

           L. Interim Case Management Order for Revenue Bonds [Case No. 17-3283, ECF No.
              9620]

        Status: This matter is going forward.

        Estimated Time Required: 30 minutes

     4. Status Conference on Revenue Bond Order

        Description: Hearing to address any arguments concerning the continuation of the provisions
        of, and proposed amendments to, the Revenue Bonds Order as defined in the Order Partially
                                                25
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 26 of 40



        Amending Order Addressing the Filing of an Amended Report by the Mediation Team and
        Extending (A) Stay Period, (B) Mandatory Mediation, and (C) Certain Deadlines Related
        Thereto (Docket Entry No. 9618), and Setting Deadline for Further Responses to Urgent
        Motion for Extension of Filing Deadline for Mediation Team Amended Report (Docket Entry
        No. 9638) [Case No. 17-3283, ECF No. 9639]

        Objection Deadline: January 21, 2020 at 5:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Limited Response of Official Committee of Unsecured Creditors to Interim Case
              Management Order for Revenue Bonds [Case No. 17-3283, ECF No. 10249]

           B. Objection of Assured Guaranty Corp., Assured Guaranty Municipal Corp., National
              Public Finance Guarantee Corporation, Ambac Assurance Corporation, and Financial
              Guaranty Insurance Company to (I) Response of the Financial Oversight and
              Management Board for Puerto Rico to Interim Report and Recommendation of the
              Mediation Team (ECF No. 9493) as Incorporated in (II) Interim Case Management
              Order For Revenue Bonds (ECF No. 9620) [Case No. 17-3283, ECF No. 10251]

        Reply, Joinder & Statement Deadlines: January 27, 2020 at 5:00 p.m. (Atlantic Standard
        Time).

        Replies, Joinders & Statements:
           A. DRA Parties’ Joinder and Reservation of Rights in Support of the Objection of
               Assured Guaranty Corp., Assured Guaranty Municipal Corp., National Public
               Finance Guarantee Corporation, Ambac Assurance Corporation, and Financial
               Guaranty Insurance Company to (I) Response of The Financial Oversight and
               Management Board for Puerto Rico to Interim Report and Recommendation of the
               Mediation Team (ECF No. 9493), as Incorporated in (II) Interim Case Management
               Order for Revenue Bonds (ECF No. 9620) [Case No. 17-3283, ECF No. 10421]

           B. Response of Financial Oversight and Management Board to (A) Objection of Assured
              Guaranty Corp., Assured Guaranty Municipal Corp., National Public Finance
              Guarantee Corporation, Ambac Assurance Corporation, and Financial Guaranty
              Insurance Company to (I) Response of the Financial Oversight and Management
              Board for Puerto Rico to Interim Report and Recommendation of the Mediation Team
              (ECF NO. 9493), as Incorporated in (II) Interim Case Management Order for
              Revenue Bonds (ECF NO. 9620), and (B) Limited Response of Official Committee
              of Unsecured Creditors to Interim Case Management Order for Revenue Bonds [Case
              No. 17-3283, ECF No. 10424]

        Related Documents:
           A. Order Addressing the Filing of an Amended Report by the Mediation Team and
               Extending (A) Stay Period, (B) Mandatory Mediation, and (C) Certain Deadlines
               Related Thereto [Case No. 17-3283, ECF No. 9618]



                                               26
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 27 of 40



           B. Interim Case Management Order for Revenue Bonds [Case No. 17-3283, ECF No.
              9620]

           C. Urgent Motion for Extension of Filing Deadline for Mediation Team Amended
              Report [Case No. 17-3283, ECF No. 9638]

           D. Order Partially Amending Order Addressing the Filing of an Amended Report by the
              Mediation Team and Extending (A) Stay Period, (B) Mandatory Mediation, and (C)
              Certain Deadlines Related Thereto (Docket Entry No. 9618), and Setting Deadline
              for Further Responses to Urgent Motion for Extension of Filing Deadline for
              Mediation Team Amended Report (Docket Entry No. 9638) [Case No. 17-3283, ECF
              No. 9639]

           E. Objection, Motion for Reconsideration Regarding ECF No. 9639, and Reservation of
              Rights of Assured Guaranty Corp., Assured Guaranty Municipal Corp., and National
              Public Finance Guarantee Corporation with Respect to Urgent Motion for Extension
              of Filing Deadline for Mediation Team Amended Report (ECF No. 9638) [Case No.
              17-3283, ECF No. 9655]

           F. Position Statement of Official Committee of Unsecured Creditors Regarding
              Mediation Team’s Urgent Motion for Extension of Filing Deadline for Mediation
              Team Amended Report [Docket No. 9638] [Case No. 17-3283, ECF No. 9656]

           G. Joint Statement of Certain Adversary Defendants Regarding Further Extension of
              Global Stay [Case No. 17-3283, ECF No. 9657]

           H. Amended and Restated Order Addressing the Filing of An Amended Report by the
              Mediation Team and Extending (A) Stay Period, (B) Mandatory Mediation, and (C)
              Certain Deadlines Related Thereto [Case No. 17-3283, ECF No. 9661]

        Status: This matter is going forward.

        Estimated Time Required: 60 minutes

     5. Centro de Orientación y Ayuda Psiquiátrica, Inc.’s Motion for Relief from the
        Automatic Stay. Motion for Relief from the Automatic Stay Pursuant to PROMESA
        Sections 301(C)(3), 304(h), Department of Health and Human Services Administrative
        Order ACYF-CB-PI-18-03, Child Abuse Prevention and Treatment Act (CAPTA),
        Bankruptcy Code Sections 32(b)(4), 362(d)(1) [Case No. 17-3283, SCF No. 9677]

        Description: Centro de Orientación y Ayuda Psiquiátrica, Inc.’s motion for relief from the
        automatic stay pursuant to PROMESA sections 301(C)(3), 304(h), Department of Health and
        Human Services Administrative Order ACYF-CB-PI-18-03, Child Abuse Prevention and
        Treatment Act (CAPTA), Bankruptcy Code sections 32(b)(4), 362(d)(1).

        Objection Deadline: January 22, 2020 at 5:00 p.m. (Atlantic Standard Time).


                                                27
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                                  Desc: Main
                           Document Page 28 of 40



          Responses:
             A. Limited Response of Official Committee of Unsecured Creditors to Motions for
                Relief from Automatic Stay Filed by FDR 1,500 Corp., S.E. [Docket No. 9664] and
                Centro de Orientación y Ayuda Psiquiátrica, Inc. [Docket No. 9677] [Case No. 17-
                3283, ECF No. 9832]

               B. Response of the Commonwealth to Motion for Relief from the Automatic Stay filed
                  by Centro de Orientación y Ayuda Psiquiátrica, Inc.] [Case No. 17-3283, ECF No.
                  10297]

          Reply, Joinder & Statement Deadlines: January 27, 2020 at 5:00 p.m. (Atlantic Standard
          Time).

          Replies, Joinders & Statements:
             A. None

          Related Documents:
             A. Order Scheduling Briefing of Motion for Relief from the Automatic Stay [Case No.
                 17-3283, ECF No. 9686]

               B. Urgent Motion for Extension of Deadlines [Case No. 17-3283, ECF No. 10014]

               C. Order Granting Urgent Motion for Extension of Deadlines [Case No. 17-3283, ECF
                  No. 10036]

               D. Motion to Inform Consent with the Commonwealth of Puerto Rico the Modification
                  of the Automatic Stay to Allow the Continuance of Litigation at the Local Court Until
                  Judgment, Request of Entry of Order and Request to Set Aside Hearing [Case No.
                  17-3283, ECF No. 10423]

          Status: This matter is going forward.

          Estimated Time Required: 20 minutes

      6. One Hundred and Second Omnibus Objection to Claims. The Commonwealth of Puerto
         Rico, the Puerto Rico Highways and Transportation Authority, and the Employees
         Retirement System of the Government of the Commonwealth of Puerto Rico’s One Hundred
         and Second Omnibus Objection (Non-Substantive) to Deficient Claims Asserting Interests
         Based on Salary Demands, Employment of Services Provided [Case No. 17-3283, ECF No.
         9552]6

  6
   The One Hundred and Second Omnibus Objection to Claims is going forward solely as to (i) the response filed by
  Aracelis Mazario and (ii) the claimants that did not respond to One Hundred and Second Omnibus Objection to Claims.
  Certain responses to the One Hundred and Second Omnibus Objection to Claims, as stated in the (i) Order Regarding
  Adjournment of Hearing, and Translation and Interpretation Services, In Connection with Certain Responses to
  Omnibus Objection to Claims [Case No. 17-3283, ECF No. 10045], (ii) Order Regarding Adjournment of Hearing, and
  Translation and Interpretation Services, In Connection with Certain Responses to Omnibus Objection to Claims [Case
  No. 17-3283, ECF No. 10256], (iii) Order Regarding Adjournment of Hearing, and Translation and Interpretation
  Services, In Connection with Certain Responses to Omnibus Objection to Claims [Case No. 17-3283, ECF No. 10331],
                                                          28
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                                   Desc: Main
                           Document Page 29 of 40




          Description: The Commonwealth of Puerto Rico, the Puerto Rico Highways and
          Transportation Authority, and the Employees Retirement System of the Government of the
          Commonwealth of Puerto Rico’s one hundred and second omnibus objection (Non-
          Substantive) to deficient claims asserting interests based on salary demands, employment of
          services provided.

          Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

          Responses:
             A. Reply to One Hundred and Second Omnibus Objection (Non-Substantive) of the
                Commonwealth of Puerto Rico, Puerto Rico Highways and Transportation Authority,
                and Employees Retirement System of the Government of the Commonwealth of
                Puerto Rico to Deficient Claims Asserting Interest Based on Salary Demand,
                Employment or Services Provided, filed by Aracelis Mazario [Case No. 17-3283,
                ECF No. 9963]

          Reply, Joinder & Statement Deadlines: January 21, 2020 at 4:00 p.m. (Atlantic Standard
          Time) for all parties other than the Debtors or Statutory Committees and January 21, 2020,
          at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

          Replies, Joinders & Statements:
             A. Reply of the Commonwealth of Puerto Rico, Puerto Rico Highways and
                 Transportation Authority, and Employees Retirement System of the Government of
                 the Commonwealth of Puerto Rico to Response Filed by Aracelis Nazario to the One
                 Hundred Second Omnibus Objection (Non-Substantive) to Deficient Claims. [Case
                 No. 17-3283, ECF No. 10289]

          Related Documents:
             A. None

          Status: This matter is going forward.

          Estimated Time Required: 10 minutes.

  IV. ADJOURNED MATTERS:

       1. AAFAF’s Objection to Claim of the United States Department of the Treasury/Internal
          Revenue Service. Puerto Rico Fiscal Agency and Financial Advisory Authority’s objection
          to Proofs of Claim of the United States Department of the Treasury/Internal Revenue Service

  (iv) Order Regarding Adjournment of Hearing, and Translation and Interpretation Services, In Connection with Certain
  Responses to Omnibus Objection to Claims [Case No. 17-3283, ECF No. 10378], (v) Notice of Adjournment as to
  Certain Claims Subject to Omnibus Objections (Non-Substantive) of the Commonwealth of Puerto Rico and Employees
  Retirement System of the Government of the Commonwealth of Puerto Rico [Case No. 17-3283, ECF No. 10306], and
  (vi) Notice of Adjournment as to Certain Claims Subject to Omnibus Objections (Non-Substantive) of the
  Commonwealth of Puerto Rico and Employees Retirement System of the Government of the Commonwealth of Puerto
  Rico [Case No. 17-3283, ECF No. 10398], have been adjourned to the March 4, 2020 omnibus hearing.
                                                          29
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                   Desc: Main
                           Document Page 30 of 40



        (Claims Nos. 168648 and 16885) [Case No. 17-3283, ECF No. 7419, Case No. 17-3284,
        ECF No. 643]

        Description: Puerto Rico Fiscal Agency and Financial Advisory Authority’s objection to
        proofs of claim of the United States Department of the Treasury/Internal Revenue Service
        (Claims No. 168648 and 16885) filed against the Puerto Rico Sales Tax Financing
        Corporation.

        Objection Deadline: August 9, 2019 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. None.

        Reply, Joinder & Statement Deadlines: September 4, 2019 at 4:00 p.m. (Atlantic Standard
        Time).

        Replies, Joinders & Statements:
           A. None

        Related Documents:
           A. Stipulation and Agreed Order (A) Withdrawing Proofs of Claim of the United States
               Department of the Treasury/Internal Revenue Service (Claims No. 168648 and
               168885); (B) Deeming Previously Filed Objection to Apply to Amended IRS Proof
               of Claim (Claim No. 169423); (C) Extending Deadline to Respond to the Objection;
               and (D) Adjourning Hearing to Consider the Objection [Case No. 17-3283, ECF No.
               7927, Case No. 17-3284, ECF No. 662]

           B. Informative Motion Regarding Extension of COFINA’s Deadline to Reply to United
              States’ Response to Claim Objection [Case No. 17-3283, ECF No. 9330, Case No.
              17-3284, ECF No. 688]

           C. Informative Motion Regarding Adjournment of Hearing on COFINA’s Objection to
              the Internal Revenue Service’s Proofs of Claims [ECF 7419] [Case No. 17-3283,
              ECF No. 10021, Case No. 17-3284, ECF No. 695]

        Status: This matter has been adjourned to the April 22, 2020 omnibus hearing.

        Estimated Time Required: N/A

     2. AMPR’s Motion for Relief from Stay. Asociación de Maestros de Puerto Rico and
        Asociación de Maestros de Puerto Rico-Local Sindical’s Motion for Relief from Automatic
        Stay [Case No. 17-3283, ECF No. 3914]

        Description: Asociación de Maestros de Puerto Rico, and its Union, Asociación de Maestros
        de Puerto Rico-Local Sindical, both of which are affiliates of the American Federation of
        Teachers, seek relief from the automatic stay to pursue action against the Department of
        Education of the Commonwealth, the Secretary of the Department of Education of the

                                               30
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 31 of 40



        Commonwealth, Julia Keleher in her official capacity, and the Commonwealth of Puerto
        Rico. The action seeks a declaratory judgment concerning causes of action for breach and/or
        impairment of contractual and vested property rights.

        Objection Deadline: October 27, 2018 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Objection of the Commonwealth to Motion for Relief from Automatic Stay filed by
              Asociación de Maestros de Puerto Rico, and its Union, Asociación de Maestros de
              Puerto Rico-Local Sindical [Case No. 17-3283, ECF No. 4038]

        Reply, Joinder & Statement Deadlines: October 19, 2018 at 4:00 p.m. (Atlantic Standard
        Time).

        Replies, Joinders & Statements:
           A. Movants’ Reply to Objection of the Commonwealth to Motion for Relief from
               Automatic Stay Filed by AMPR and AMPR-LS [Case No. 17-3283, ECF No. 4071]

        Related Documents:
           A. Order Scheduling Briefing of Motion for Relief from Automatic Stay [Case No. 17-
               3283, ECF No. 3916]

           B. Urgent Joint Motion for Extension of Deadlines [Case No. 17-3283, ECF No. 3960]

           C. Order Extending Deadlines under Order Scheduling Briefing of Motion for Relief
              from Automatic Stay [Case No. 17-3283, ECF No. 3966]

           D. Unopposed Motion of Commonwealth of Puerto Rico for Leave to File Sur-Reply to
              Movants’ Reply to Objection of the Commonwealth to Motion for Relief from
              Automatic Stay Filed by AMPR and AMPR-LS [Case No. 17-3283, ECF No. 4107]

           E. Order Granting Unopposed Motion of Commonwealth of Puerto Rico for Leave to
              File Sur-Reply [Case No. 17-3283, ECF No. 4449]

           F. Joint Informative Motion Regarding Hearing on Motion for Relief from Stay filed by
              Asociación de Maestros de Puerto Rico [Case No. 17-3283, ECF No. 4941]

           G. Joint Status Report Regarding Motion for Relief from Stay Filed by Asociación de
              Maestros de Puerto Rico [Case No. 17-3283, ECF No. 8075]

        Status: This matter has been adjourned to the March 4, 2020 omnibus hearing.

        Estimated Time Required: N/A

     3. Fee Examiner’s Limited Objection to the Amended First Interim Fee Application of
        Duff & Phelps LLC. Fee Examiner’s Limited Objection to the Amended First Interim
        Application of Duff & Phelps LLC for Allowance of Compensation for Services Rendered
        and Reimbursement of Expenses Incurred as Independent Forensic Analysis Team to the
                                              31
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                 Desc: Main
                           Document Page 32 of 40



        Financial Oversight and Management Board for Puerto Rico, as Representative of Debtor,
        the Commonwealth of Puerto Rico for the Period of November 1, 2018 through January 31,
        2019 [Case No. 17-3283, ECF No. 8862]

        Description: The Fee Examiner’s limited objection to the amended first interim application
        of Duff & Phelps LLC for allowance of compensation for services rendered and
        reimbursement of expenses incurred as independent forensic analysis team to the Financial
        Oversight and Management Board for Puerto Rico, as Representative of Debtor, the
        Commonwealth of Puerto Rico for the period of November 1, 2018 through January 31,
        2019.

        Objection Deadline: N/A

        Responses:
           A. Reply of Duff & Phelps LLC to Fee Examiner’s Limited Objections (Doc. No. 8862)
              to Amended First Application for Allowance of Compensation and Reimbursement
              of Expenses for Period November 1, 2018 through January 31, 2019 [Case No. 17-
              3283, ECF No. 8915]

        Replies, Joinders & Statements:
           A. None

        Related Documents:
           A. Amended First Interim Application of Duff & Phelps LLC for Allowance of
               Compensation for Services Rendered and Reimbursement of Expenses Incurred as
               Independent Forensic Analysis Team to the Financial Oversight and Management
               Board for Puerto Rico, as Representative of Debtor, the Commonwealth of Puerto
               Rico for the Period of November 1, 2018 through January 31, 2019 [Case No. 17-
               3283, ECF No. 8450]

           B. Motion Submitting Supporting Declaration to Fee Examiner’s Limited Objection to
              the Amended First Interim Application of Duff & Phelps LLC for Allowance of
              Compensation for Services Rendered and Reimbursement of Expenses Incurred as
              Independent Forensic Analysis Team to the Financial Oversight and Management
              Board for Puerto Rico, as Representative of Debtor, the Commonwealth of Puerto
              Rico for the Period of November 1, 2018 through January 31, 2019 [Case No. 17-
              3283, ECF No. 8866]

           C. Order Setting Deadline for Joint Status Report by Fee Examiner and Duff & Phelps
              [Case No. 17-3283, ECF No. 8945]

           D. Order Adjourning Hearing and Setting Amended Deadline for Joint Status Report by
              Fee Examiner and Duff & Phelps [Case No. 17-3283, ECF No. 9008]

           E. Order Regarding Joint Status Report by Fee Examiner and Duff & Phelps LLC in
              Response to Order Dated October 25, 2019 [Case No. 17-3283, ECF No. 9170]


                                                32
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 33 of 40



        Status: This matter has been adjourned to the March 4, 2020 omnibus hearing.

        Estimated Time Required: N/A

     4. PREPA’S Motion to Remand. Puerto Rico Electric Power Authority’s Motion to Remand
        [Adv. Case No. 19-453, ECF No. 8]

        Description: The Puerto Rico Electric Power Authority’s motion to remand two consolidated
        actions (Autoridad de Energía Eléctrica de Puerto Rico v. Vitol, Inc., et al., Civil No. K
        AC2009-1376 (901) and Autoridad de Energía Eléctrica de Puerto Rico v. Vitol, Inc., et al.,
        Civil No. 2012-1174 (905)) removed by Defendants Vitol Inc. and Vitol S.A back to the
        Commonwealth of Puerto Rico Court of First Instance.

        Objection Deadline: January 14, 2020 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Vitol Inc. & Vitol S.A.’s Objection to PREPA’s Motion to Remand [Adv. Case No.
              19-453, ECF No. 10]

        Reply, Joinder & Statement Deadlines: February 4, 2020 at 4:00 p.m. (Atlantic Standard
        Time) for all parties other than the Debtors or Statutory Committees and February 5, 2020,
        at 4:00 p.m. (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. None.

        Related Documents:
           A. PREPA’s Unopposed Urgent Motion for an Order (1) Extending by 14 Days the Time
               for PREPA to File its Reply to Defendants’ Objection to Motion to Remand and
               Setting Deadline to Object to Defendants’ Alternative Motion to Extend Deadline for
               Removal; and (2) Continuing to March 4, 2020 the Hearing on the Motion to Remand
               and Defendants’ Alternative Motion to Extend Deadline for Removal [Adv. Case
               No. 19-453, ECF No. 12]

           B. Order Adjourning Hearing and Extending Deadline for PREPA to File its Reply to
              Defendants’ Objection to Motion to Remand and Setting Deadline to Object to
              Defendants’ Motion to Extend Deadline for Removal [Adv. Case No. 19-453, ECF
              No. 13]

        Status: This matter has been adjourned to the March 4, 2020 omnibus hearing.

        Estimated Time Required: N/A.

     5. Gladys García-Rubiera et. al.’s Motion Requesting Relief of Stay under 362(d)(1) of the
        Bankruptcy Code. Status Conference Regarding Gladys García-Rubiera et. al. Motion for
        Relief from the Automatic Stay [Case No. 17-3283, ECF No. 2434]

                                                33
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 34 of 40



        Description: Status conference regarding Gladys García-Rubiera et.al.’s motion for relief
        from the automatic stay in connection with the September 25, 2019 opinion issued by the
        United States Court of Appeals for the First Circuit [Case No. 17-3283, ECF No. 8770]

        Objection Deadline: N/A

        Responses:
           A. N/A

        Reply, Joinder & Statement Deadlines: The parties to the Lift Stay Motion shall file an
        additional status report by December 2, 2019 at 5:00 p.m. (Atlantic Standard Time).

        Replies, Joinders & Statements:
           A. N/A

        Related Documents:
           A. Memorandum Order Granting in Part and Denying in Part Motion Requesting Relief
               from Stay Under Section 362(D)(1) of the Bankruptcy Code (Docket Entry No. 2434)
               [Case No. 17-3283, ECF No. 2858]

           B. Opinion issued by the United States Court of Appeals for the First Circuit, dated
              September 25, 2019 [Case No. 17-3283, ECF No. 8770]

           C. Judgement issued by the United States Court of Appeals for the First Circuit, dated
              September 25, 2019 [Case No. 17-3283, ECF No. 8771]

           D. Order Scheduling Further Proceedings Regarding Motion Requesting Relief from
              Automatic Stay [Case No. 17-3283, ECF No. 8890]

           E. Informative Motion Regarding Motion Requesting Relief of Stay Under 362(D)(1)
              of the Bankruptcy Code [Case No. 17-3283, ECF No. 9130]

           F. Order in Connection with Informative Motion Regarding Motion Requesting Relief
              of Stay Under 362(D)(1) of the Bankruptcy Code (Docket Entry No. 9130) [Case No.
              17-3283, ECF No. 9142]

           G. Informative Motion Regarding Motion Requesting Relief of Stay Under 362(D)(1)
              of the Bankruptcy Code [Case No. 17-3283, ECF No. 9384]

           H. Order in Connection with Informative Motion Regarding Motion Requesting Relief
              of Stay Under 362(D)(1) of the Bankruptcy Code (Docket Entry No. 9384) [Case No.
              17-3283, ECF No. 9389]

           I. Informative Motion Regarding Motion Requesting Relief of Stay Under 362(D)(1)
              of the Bankruptcy Code [Case No. 17-3283, ECF No. 10265]

        Status: This matter has been adjourned to the March 4, 2020 omnibus hearing.

                                               34
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                    Desc: Main
                           Document Page 35 of 40



        Estimated Time Required: N/A.

     6. Ambac’s Motion to Compel Compliance with Orders Authorizing 2004 Examinations.
        Ambac Assurance Corporation’s Motion to Compel Compliance with the Court’s December
        15, 2017 and February 26, 2018 Orders regarding the Urgent Renewed Joint Motion of the
        Ad Hoc Group of General Obligation Bondholders, Ambac Assurance Corporation, Assured
        Guaranty Corp., Assured Guaranty Municipal Corp., the Mutual Fund Group, and National
        Public Finance Guarantee Corporation for Order Authorizing Rule 2004 Examination [Case
        No. 17-3283, ECF No. 7505]

        Description: Ambac Assurance Corporation’s motion to compel the Commonwealth of
        Puerto Rico, AAFAF, and the Financial Oversight and Management Board for Puerto Rico
        to comply with the Court’s orders of December 15, 2017 and February 26, 2018 as they
        pertain to requests for information regarding the Commonwealth’s pension liabilities, as set
        forth in the Rule 2004 motions dated September 12, 2017 (ECF. No. 1283) and November
        28, 2017 (ECF. No. 1870).

        Objection Deadline: July 9, 2019 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Respondents’ Omnibus Opposition to Ambac Assurance Corporation’s Motion to
              Compel [ECF No. 7505] and Ambac Assurance Corporation’s Pension Motion [ECF
              No. 7507] [Case No. 17-3283, ECF No. 7895]

        Reply, Joinder & Statement Deadlines: July 16, 2019 at 4:00 p.m. (Atlantic Standard Time)
        for all parties other than the Debtors or Statutory Committees and July 17, 2019 at 4:00 p.m.
        (Atlantic Standard Time) for Debtors and Statutory Committees.

        Replies, Joinders & Statements:
           A. Joinder of Ad Hoc Group of Constitutional Debtholders to Ambac Assurance
               Corporation’s Requests for Rule 2004 Discovery [Case No. 17-3283, ECF No. 7531]

           B. Joinder of Assured Guaranty Corp. and Assured Guaranty Municipal Corp. to Ambac
              Assurance Corporation’s Requests for Rule 2004 Discovery [Case No. 17-3283,
              ECF No. 7588]

           C. Joinder of Financial Guaranty Insurance Company to Ambac Assurance
              Corporation’s Motion to Compel Compliance with the Court’s December 15, 2017
              and February 26, 2018 Orders regarding the Urgent Renewed Joint Motion of the Ad
              Hoc Group of General Obligation Bondholders, Ambac Assurance Corporation,
              Assured Guaranty Corp., Assured Guaranty Municipal Corp., the Mutual Fund




                                                 35
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31               Desc: Main
                           Document Page 36 of 40



              Group, and National Public Finance Guarantee Corporation for Order Authorizing
              Rule 2004 Examination [Dkt. No. 7505] [Case No. 17-3283, ECF No. 7674]

           D. Joinder of the Ad Hoc Group of General Obligation Bondholders to Ambac
              Assurance Corporation’s Requests for Rule 2004 Discovery [Case No. 17-3283,
              ECF No. 7714]

           E. Limited Joinder of Official Committee of Unsecured Creditors in Ambac Assurance
              Corporation’s Motion to Compel Seeking Discovery Pursuant to Rule 2004 [Dkt. No.
              7505] [Case No. 17-3283, ECF No. 7883]

        Related Documents:
           A. Order Adjourning Hearing on Pension Discovery Motions [Case No. 17-3283, ECF
               No. 8447]

           B. Second Joint Status Report of Movant Ambac Assurance Corporation and
              Respondents the Financial Oversight and Management Board for Puerto Rico, the
              Commonwealth of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial
              Advisory Authority With Respect to The Pension Discovery Motions [Case No. 17-
              3283, ECF No. 8633]

           C. Joint Urgent Motion by Ambac Assurance Corporation, the Financial Oversight and
              Management Board for Puerto Rico, the Commonwealth of Puerto Rico, and the
              Puerto Rico Fiscal Agency and Financial Advisory Authority, Seeking an Order
              Granting an Adjournment of the Hearing of the Pensions Discovery Motions [Case
              No. 17-3283, ECF No. 8634]

           D. Order Adjourning Hearing on Pensions Discovery Motions [Case No. 17-3283, ECF
              No. 8638]

           E. Third Joint Status Report of Movant Ambac Assurance Corporation and Respondents
              the Financial Oversight and Management Board for Puerto Rico, the Commonwealth
              of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial Advisory Authority
              With Respect to the Pensions Discovery Motions [Case No. 17-3283, ECF No. 8996]

           F. Order Adjourning Hearing on Pensions Discovery Motions [Case No. 17-3283, ECF
              No. 9006]

           G. Fourth Joint Status Report of Movant Ambac Assurance Corporation and
              Respondents the Financial Oversight and Management Board for Puerto Rico, the
              Commonwealth of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial




                                              36
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                    Desc: Main
                           Document Page 37 of 40



               Advisory Authority With Respect to the Pensions Discovery Motions [Case No. 17-
               3283, ECF No. 9496]

           H. Order Adjourning Hearing on Pensions Discovery Motions [Case No. 17-3283, ECF
              No. 9518]

           I. Fifth Joint Status Report of Movant Ambac Assurance Corporation and Respondents
              the Financial Oversight and Management Board for Puerto Rico, the Commonwealth
              of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial Advisory Authority
              With Respect to the Pensions Discovery Motions [Case No. 17-3283, ECF No.
              10325]

           J. Order Adjourning Hearing on Pensions Discovery Motions [Case No. 17-3283, ECF
              No. 10376]

        Status: This matter has been adjourned to the March 4, 2020 omnibus hearing.

        Estimated Time Required: N/A.

     7. Ambac’s Motion for Order Authorizing 2004 Discovery Concerning Pension
        Liabilities. Ambac Assurance Corporation’s Motion for Entry of Order Authorizing
        Discovery under Bankruptcy Rule 2004 Concerning Pension Liabilities [Case No. 17-3283,
        ECF No. 7507]

        Description: Ambac Assurance Corporation’s motion for entry of order authorizing
        discovery of the Financial Oversight and Management Board for Puerto Rico as
        representative of the Commonwealth of Puerto Rico, the Puerto Rico Fiscal Agency and
        Financial Advisory Authority, and the Commonwealth of Puerto Rico under Bankruptcy
        Rule 2004 concerning pension liabilities.

        Objection Deadline: July 9, 2019 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Respondents’ Omnibus Opposition to Ambac Assurance Corporation’s Motion to
              Compel [ECF No. 7505] and Ambac Assurance Corporation’s Pension Motion [ECF
              No. 7507] [Case No. 17-3283, ECF No. 7895]

        Reply, Joinder & Statement Deadlines: July 16, 2019 at 4:00 p.m. (Atlantic Standard Time)
        for all parties other than the Debtors or Statutory Committees and July 17, 2019 at 4:00 p.m.
        (Atlantic Standard Time) for Debtors and Statutory Committees.




                                                 37
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31              Desc: Main
                           Document Page 38 of 40



        Replies, Joinders & Statements:
           A. Joinder of Ad Hoc Group of Constitutional Debtholders to Ambac Assurance
               Corporation’s Requests for Rule 2004 Discovery [Case No. 17-3283, ECF No. 7531]

           B. Joinder of Assured Guaranty Corp. and Assured Guaranty Municipal Corp. to Ambac
              Assurance Corporation’s Requests for Rule 2004 Discovery [Case No. 17-3283,
              ECF No. 7588]

           C. Joinder of Financial Guaranty Insurance Company to Ambac Assurance
              Corporation’s Motion for Entry of Order Authorizing Discovery Under Bankruptcy
              Rule 2004 Concerning Pension Liabilities [ECF No. 7507] Discovery [Case No. 17-
              3283, ECF No. 7675]

           D. Joinder of the Ad Hoc Group of General Obligation Bondholders to Ambac
              Assurance Corporation’s Requests for Rule 2004 Discovery [Case No. 17-3283,
              ECF No. 7714]

           E. Limited Joinder of Official Committee of Unsecured Creditors in Ambac Assurance
              Corporation’s Motion Regarding Pension Liabilities Seeking Discovery Pursuant to
              Rule 2004 [ECF No. 7507] [Case No. 17-3283, ECF No. 7880]

           F. Ambac Assurance Corporation’s Omnibus Reply in Further Support of the Pension
              Discovery Motions [Case No. 17-3283, ECF No. 8230]

        Related Documents:
           A. Order Adjourning Hearing on Pension Discovery Motions [Case No. 17-3283, ECF
               No. 8447]

           B. Second Joint Status Report of Movant Ambac Assurance Corporation and
              Respondents the Financial Oversight and Management Board for Puerto Rico, the
              Commonwealth of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial
              Advisory Authority With Respect to The Pension Discovery Motions [Case No. 17-
              3283, ECF No. 8633]

           C. Joint Urgent Motion by Ambac Assurance Corporation, the Financial Oversight and
              Management Board for Puerto Rico, the Commonwealth of Puerto Rico, and the
              Puerto Rico Fiscal Agency and Financial Advisory Authority, Seeking an Order
              Granting an Adjournment of the Hearing of the Pension Discovery Motions [Case
              No. 17-3283, ECF No. 8634]

           D. Order Adjourning Hearing on Pension Discovery Motions [Case No. 17-3283, ECF
              No. 8638]

           E. Third Joint Status Report of Movant Ambac Assurance Corporation and Respondents
              the Financial Oversight and Management Board for Puerto Rico, the Commonwealth



                                              38
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31                  Desc: Main
                           Document Page 39 of 40



               of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial Advisory Authority
               With Respect to the Pension Discovery Motions [Case No. 17-3283, ECF No. 8996]

           F. Order Adjourning Hearing on Pension Discovery Motions [Case No. 17-3283, ECF
              No. 9006]

           G. Fourth Joint Status Report of Movant Ambac Assurance Corporation and
              Respondents the Financial Oversight and Management Board for Puerto Rico, the
              Commonwealth of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial
              Advisory Authority With Respect to the Pension Discovery Motions [Case No. 17-
              3283, ECF No. 9496]

           H. Order Adjourning Hearing on Pension Discovery Motions [Case No. 17-3283, ECF
              No. 9518]

           I. Fifth Joint Status Report of Movant Ambac Assurance Corporation and Respondents
              the Financial Oversight and Management Board for Puerto Rico, the Commonwealth
              of Puerto Rico, and the Puerto Rico Fiscal Agency and Financial Advisory Authority
              With Respect to the Pensions Discovery Motions [Case No. 17-3283, ECF No.
              10325]

           J. Order Adjourning Hearing on Pensions Discovery Motions [Case No. 17-3283, ECF
              No. 10376]

        Status: This matter has been adjourned to the March 4, 2020 omnibus hearing.

        Estimated Time Required: N/A.



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               39
Case:17-03283-LTS Doc#:10428 Filed:01/27/20 Entered:01/27/20 17:10:31        Desc: Main
                           Document Page 40 of 40



   Dated: January 27, 2020.               Respectfully submitted,
          San Juan, Puerto Rico
                                          /s/ Martin J. Bienenstock
                                          Martin J. Bienenstock
                                          Paul V. Possinger
                                          Ehud Barak
                                          Maja Zerjal
                                          (Admission Pro Hac Vice)
                                          PROSKAUER ROSE LLP
                                          Eleven Times Square
                                          New York, NY 10036
                                          Tel: (212) 969-3000
                                          Fax: (212) 969-2900
                                          Attorneys for the Financial Oversight and
                                          Management Board as representative for the
                                          Debtors

                                          /s/ Hermann D. Bauer
                                          Hermann D. Bauer
                                          USDC No. 215205
                                          O’NEILL & BORGES LLC
                                          250 Muñoz Rivera Ave., Suite 800
                                          San Juan, PR 00918-1813
                                          Tel: (787) 764-8181
                                          Fax: (787) 753-8944
                                          Co-Attorneys for the Financial Oversight and
                                          Management Board as representative for the
                                          Debtors




                                        40
